Citation Nr: 0324991	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION


The veteran served on active duty from October 1942 to 
October 1945 and from October 1950 to September 1951.  
Service records show that he was awarded a Purple Heart.  He 
died in January 2000.  During his lifetime, service 
connection was in effect for a scar as a residual of a 
gunshot wound of the right cheek, rated as 10 percent 
disabling, and a scar as a residual of a gunshot wound to the 
right parietal scalp rated as zero percent disabling.  The 
appellant is the widow of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in July 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2000; the cause of the 
veteran's death as shown on the death certificate was 
dementia due to Parkinson's disease.   

2.  At the time of the veteran's death, service connection 
was in effect for a scar as a residual of a gunshot wound of 
the right cheek, rated as 10 percent disabling, and a scar as 
a residual of a gunshot wound to the right parietal scalp 
rated as zero percent disabling.  

3.  The service-connected disabilities did not aid or lend 
assistance to the production of death, did not accelerate 
death, and did not render the veteran materially less capable 
of resisting the effects of the primary cause of death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.     
  

CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran's service medical records are associated with the 
claims folder.  In an April 2001 statement, the appellant 
indicated that she was going to submit additional medical 
evidence.  The RO gave her 60 days to submit such evidence; 
however, the appellant did not submit any additional 
evidence.  In April 2003, the Board requested a medical 
opinion as to whether it was at least as likely as not that 
the veteran's service-connected gunshot wound of the right 
cheek or gunshot wound to the right parietal scalp caused or 
contributed to the veteran's cause of death which was 
dementia due to Parkinson's disease, pursuant to the VCAA, 
38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2002).  
In June 2003, the medical advisory opinion was obtained.  In 
July 2003, a copy of the medical opinion was sent to the 
appellant's representative.  The appellant's representative 
was advised that he had 60 days to submit any additional 
argument or evidence.    

The appellant and her representative have been provided with 
a statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the appellant to prevail on the 
claim.  In a February 2001 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There is 
no identified evidence that has not been accounted for and 
the appellant's representative has been given the opportunity 
to submit written argument.  The VA notified the appellant 
and the appellant's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Service incurrence or aggravation of organic disease of the 
nervous system (such as dementia and Parkinson's disease) may 
be presumed if such disease is manifested to a degree of 10 
percent or more disabling within the first year after 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002). 

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

The appellant asserts that the wounds and injuries that the 
veteran received in World War II caused his dementia which 
was the primary cause of the veteran's death.  The appellant 
contends that there is medical evidence in the veteran's 
claims folder that will attest to a link between the 
veteran's in-service injuries and the disability that caused 
his death.  

The evidence of record shows that the veteran died on January 
[redacted], 2000.  The death certificate indicates that the immediate 
cause of death was dementia due to Parkinson's disease.  An 
autopsy was not performed.  The death certificate indicates 
that the veteran died at his residence.  

At the time of the veteran's death, service connection was in 
effect for a scar as a residual of a gunshot wound of the 
right cheek, rated as 10 percent disabling, and a scar as a 
residual of a gunshot wound to the right parietal scalp rated 
as zero percent disabling.   

After careful review of the evidence of record, the Board 
finds that there is no persuasive or probative medical 
evidence of record which establishes a relationship between 
the veteran's cause of death and the service-connected 
disabilities.  The medical evidence of record does not show 
that the service-connected scars of the scalp and right cheek 
were the principal or contributory cause of death.  In fact, 
the persuasive and probative medical evidence of record 
establishes that the in-service scalp and jaw injuries did 
not cause or contribute to the cause of the veteran's death.   

The appellant and her representative assert that there is a 
relationship between the veteran's service-connected scars to 
the scalp and right cheek and the cause of the veteran's 
death in that the gunshot wounds to the scalp and right cheek 
caused the veteran's dementia.  As noted above, the appellant 
asserts that there is medical evidence of record which 
supports her claim.  

Service medical records show that the veteran sustained 
gunshot wounds to the scalp and right cheek; however, there 
is no medical evidence in the service medical records that 
the gunshot wounds caused dementia.  Review of the record 
shows that in August 1944, the veteran sustained a gunshot 
wound to the scalp in the right parietal region which was 
moderately severe.  Hospital records indicate that the 
veteran had a slight frontal headache since the injury.  
There was no history of unconsciousness, nausea, vomiting or 
dizzy spells in or out of bed.  Physical examination revealed 
a minor shrapnel wound to the right side of the scalp with 
penetration of scalp with entrance and exits wounds.  It was 
noted that both wounds were clean, healing and not infected.  
X-ray examination revealed no fractures.  A concussion was 
diagnosed.  Fourteen days later, the veteran was discharged 
in good condition and was ready for duty.  

The service medical records show that the veteran received a 
gunshot wound to the right cheek in February 1945.  An April 
1945 service medical record indicates that the gunshot wound 
caused muscle injury to the masseter muscle on the right.  
The service medical records do not reflect a diagnosis of 
dementia or Parkinson's disease.  Separation examination 
report dated in October 1945 indicates that examination of 
the skin revealed that the veteran had a scar on the right 
cheek and a gunshot wound longitudinal on the head.  
Neurological and psychiatric examinations were normal.  It 
was noted that the veteran was wounded in the face and head 
in action in 1944 and 1945 and the wounds were non-
symptomatic.  

A March 1946 VA examination report indicates that mental 
health examination was negative.  Regarding the wound to the 
scalp, the veteran reported that it was a superficial wound 
that involved the front part of his scalp and he had no 
residuals.  The veteran reported that he had some headaches 
and the scalp wound bothered him when he bends over.  The 
examiner noted that other than this, the veteran had no 
complaints with reference to his nervous system.  There was 
no definite evidence of any psychoneurosis or psychoses at 
that time.  The examiner noted that there was a very small, 
old, healed superficial scar over the left frontal region.  
Regarding the wound of the right side of his face and jaw, 
the veteran stated that in cold weather, he had some stinging 
and tingling sensations in the right jaw region.  The 
examiner noted that there was an irregular scar with some 
tenderness over the right mandibular region.  The diagnosis 
was residuals of a gunshot wound to the right jaw; scar, old, 
healed, of the right mandibular region symptomatic, secondary 
to the gunshot wound; and scar, old and healed, of the left 
frontal region, non-symptomatic.  

The separation examination report dated in August 1951, for 
the veteran's second period of service, shows that 
neurological and psychiatric examinations were normal.  It 
was noted that no serious injuries, operations, or disease 
existed prior to service.   

A January 1952 medical examination report indicates that 
mental health examination was negative.  Neurological 
examination was negative.  The veteran reported that the scar 
on his scalp did not bother him and he no longer had 
headaches.  The diagnosis was residuals of a shell fragment 
wound to the right cheek with muscle damage to the right 
masseter muscle with scarring, slight pain on wide opening of 
the mouth, and a sensitive scar both intra orally and on the 
outer aspect of the cheek and residual scar with asymptomatic 
scar of the right parietal scalp region, asymptomatic.  It 
was noted that no psychiatric diagnosis could be made.  

Review of the record shows that the veteran developed 
symptoms of Parkinson's disease and dementia forty years 
after service separation.  The medical evidence of record 
shows that the veteran developed symptoms of Parkinson's 
disease and severe progressive dementia in the 1990's.  A 
March 1998 VA psychiatric examination report indicates that 
the appellant reported that the veteran had been diagnosed 
with Parkinson's disease about three years ago.  Examination 
revealed that the veteran was confused and disorientated.  
Speech was disorganized and fragmented.  Psychomotor activity 
was retarded.  Cognitive functioning was grossly impaired.  A 
July 1999 VA examination report indicates that the veteran's 
severe dementia was confirmed by CT scan in July 1998 which 
showed brain atrophy.  The report also indicates that the 
veteran has Parkinson's disease. 

Review of the record shows that in a June 1999 statement, Dr. 
N.W. indicated that he was writing that letter on behalf of 
the veteran concerning the veteran's current medical problems 
and a possible connection to injuries he has sustained in 
World War II.  Dr. N.W. stated that the veteran had been a 
patient of his since 1992 and a patient of his practice since 
1988.  Dr. N.W. indicated that he had no records or knowledge 
of the extent of the veteran's injuries in World War II other 
than historical information provided by the veteran and his 
spouse.  Dr. N.W. noted that it appeared that the veteran 
suffered from a gunshot wound to the head, face, and right 
thigh areas.  Dr. N.W. stated that currently, the only 
evidence of these injuries were scars; the veteran had a 
small scar and indentation on the forehead which the spouse 
said was related to the gunshot wound.  Dr. N.W. stated that 
at the present time, the veteran's main problems were 
Parkinson's disease and severe progressive dementia.  Dr. 
N.W. stated that the veteran began developing these symptoms 
in the early 1990's and his first symptom was a benign 
tremor.  Dr. N.W. noted that the veteran began to show 
dementia by 1995.  Dr. N.W. noted that the veteran's family 
had asked him what connection his gunshot wounds and injuries 
from World War II might have played in his present situation.  
Dr. N.W. stated that from a theoretical standpoint, there may 
very well be a connection particularly with the veteran's 
dementia.  Dr. N.W. indicated that this was just an intuitive 
feeling on his part and he thought it was reasonable to 
assume that brain injury suffered in earlier life might make 
a contribution to the veteran's level of dementia now.  Dr. 
N.W. stated that there was less of a connection with the 
Parkinson's, though there were certainly syndromes related to 
head trauma which feature Parkinson-like symptoms.      

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  The Board 
finds the medical opinion by Dr. N.W. to have little 
probative value.  In evaluating the probative value of 
medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The Board is not questioning Dr. N.W.'s skill or 
knowledge as a physician.  However, the Board finds the 
medical statement by Dr. N.W. to have little probative value 
because it is speculative and it is based upon facts that are 
unsupported by the record.    

As noted above, Dr. N.W. indicated that "from a theoretical 
standpoint, there may very well be a connection particularly 
with his dementia" [and the veteran's gunshot wounds and 
injuries in service].  Dr. N.W. stated that this was "just 
an intuitive feeling" on his part and he indicated that he 
thought it was "reasonable to assume that brain injury 
suffered in earlier life might make a contribution to his 
level of dementia now."  The Board finds these statements to 
be speculative.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausolei v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence for the claim).  The Board 
also notes that the provisions of 38 C.F.R. § 3.312 indicate 
that the issue of service connection for the cause of the 
veteran's death will be determined by exercise of sound 
judgment, without recourse to speculation.  

It appears that Dr. N.W.'s conclusion that the veteran's 
dementia was caused by the gunshot wounds in service is based 
on the veteran's or the veteran's spouse's report of medical 
history as opposed to consideration of the veteran's entire 
medical history and examination findings.  There is no 
indication that Dr. N.W. reviewed the veteran's service 
medical records and Dr. N.W. even admits that he had no 
records or knowledge of the extent of the veteran's injuries 
in World War II.  In Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Court stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the claimant and that are unsupported by the 
clinical evidence.

There is probative and persuasive evidence of record which 
establishes that it is unlikely that the veteran's prior 
scalp and jaw injuries caused or to any significant extent, 
contributed to, the Parkinson's disease and subsequent 
dementia.  In a June 2003 medical opinion, the Neurology 
Service Chief from a VA medical center concluded that it was 
more unlikely than likely that the veteran's Parkinson's 
disease and subsequent dementia were caused or to any 
significant extent, contributed to, by the veteran's prior 
scalp and jaw injuries.  The VA doctor reviewed the veteran's 
medical records and documents associated with the appeal 
including the correspondence from the appellant and the 
veteran's private primary care physician.  In the June 2003 
medical opinion, the VA doctor referred to the service 
medical records, the January 1952 medical examination, the 
medical records dated in the 1990's showing a diagnosis of 
Parkinson' disease, a June 1999 statement by Dr. N.R.W., and 
the January 2000 death certificate.  

First, the VA doctor indicated that the diagnosis of 
Parkinson's disease with associated dementia was not 
confirmed based on the records provided.  The VA doctor noted 
that only pathology specimens of the brain documenting the 
hallmark histological features of the disease can confirm the 
diagnosis of Parkinson's disease.  The VA doctor indicated 
that Parkinson's disease dementia requires the exclusion of 
the distinct histological features of Alzheimer's disease or 
Lewy Body Dementia or distinct histopathological dementias.  
The VA doctor indicated that it can be assumed that the 
veteran did not have a multi-farct dementia as there is no 
report of a stroke.  The VA doctor stated that there was no 
strong evidence to support the diagnosis of Parkinson's 
disease.  The VA doctor noted that there was minor support 
for the diagnosis of Parkinson's disease in that Dr. N.R.W. 
did state that the veteran presented with a tremor, but 
unfortunately, Dr. N.R.W. did not specify what type of tremor 
was present.  The VA doctor stated that the appellant alluded 
to the veteran being on medication to treat the Parkinson's 
disease in the October 1998 letter.  The VA doctor also 
indicated that in the March 1998 examination by a 
psychologist revealed blunt affect, poor eye contact, and 
retarded psychomotor activity without evidence of psychotic 
activity.  The VA doctor stated that these findings might be 
consistent with the bradykinesia and masked facial expression 
seen in patients with Parkinson's disease.  They do not 
however, preclude other types of dementia or abnormalities of 
the frontal lobes.  

The VA doctor stated that there were some minor findings that 
suggest another type of dementia might have been present, 
particularly Alzheimer's disease.  The VA doctor stated that 
in the March 1998 evaluation by a nurse practitioner, it was 
noted that the veteran "kept getting up and walking around."  
The VA doctor stated that this alluded to the more typical 
wandering activity of patients with Alzheimer's disease.  The 
VA doctor also stated that the veteran was noted to be 
pleasant which was not often said of patients with 
Parkinson's disease as they tend to have very muted facial 
expressions.  The VA doctor noted that patients with 
Alzheimer's disease on the other hand tend to be quite 
pleasant at times and markedly so.  They ambulate well into 
the later stages of the disease.  The VA doctor noted that 
the onset of dementia in the 8th decade of life (in the 70's) 
is also more typical of Alzheimer's disease.  Parkinson's 
disease tends to start earlier.  

The VA doctor stated that assuming that the diagnosis of 
Parkinson's disease with associated dementia is correct, the 
medical literature does not establish a clear causal link 
between the prior head trauma and Parkinson's disease.  The 
VA doctor indicated that there was an association of an 
increased risk of Parkinson's disease with significant head 
trauma.  The most recent study reported in Neurology 2003 
found that people with significant head trauma were four 
times as likely to later develop Parkinson's disease than 
those people who never suffered a head injury.  The risk of 
developing Parkinson's disease was 8 times more likely if 
hospitalization for head trauma was required and 11 times as 
likely if there was severe head injury.  On the average, the 
trauma occurred 21 years before the start of Parkinson's 
disease.  

The VA doctor stated that the authors cautioned that the 
study does not establish a direct causal link and the 
findings have no implications or associated risk for people 
which have suffered only mild head injury or very brief 
unconsciousness following head trauma.  The VA doctor 
indicated that this study was the first population-based as 
well as medical records-based study of head trauma and 
Parkinson's' disease.  Prior studies were deemed unreliable 
because the patients' subjective reports/memory were the 
basis for assessing the severity of the prior head trauma.     

Based upon the above "criteria" establishing an association 
between the Parkinson's disease and head trauma, the VA 
doctor concluded that the factors in the veteran's case 
mitigated against the in-service scalp and jaw injuries being 
associated with the veteran's development of Parkinson's 
disease with dementia.  The VA doctor considered the 
veteran's in-service head and brain injury to have been 
trivial at best.  The VA doctor stated that the 
hospitalization in the setting of World War II appeared to 
have been more logistical and focused on wound healing and 
infection prevention than related to any presumed brain 
injury.  The VA doctor stated that by definition, concussion 
required an alteration or loss of consciousness.  The 
diagnosis of concussion was given, yet the record states that 
there was no loss of consciousness.  The VA doctor stated 
that presumably, if there was a loss of consciousness, it was 
very brief.  The VA doctor indicated that subsequent 
headaches sometimes associated with a post-concussive 
syndrome, as evidence of a concussion several years after the 
event, may actually have been related to the scalp injury.  
The history of headaches is further confounded by the 
subsequent masseter/jaw injury which with resulting 
limitation of mouth opening, might have implications with 
respect to entities such as temporo-mandibular joint 
dysfunction and temporo-mandibular joint dysfunction can 
cause severe headaches.  The VA doctor further stated that 
finally, the traumatic event predates the onset of 
Parkinson's disease by approximately 50 years.  The VA doctor 
stated that the patients in the above study had a median 
onset of Parkinson's disease at 21 years after brain injury 
with a range of 3 to 55 years after trauma.  An onset of 
Parkinson's disease at 50 years post-trauma represents an 
outlier and must be considered to suggest an unlikely link 
given the small number of patients with trauma cited in the 
study and relatively milder injuries that the veteran 
sustained compared to those patients in the study.  The VA 
doctor stated that these factors all mitigate against the 
scalp and jaw injuries being associated with the veteran's 
development of Parkinson's disease.  

The VA doctor indicated that other types of dementia have 
been associated with head trauma.  The VA doctor noted that 
dementia pugilistica was clearly established as an outcome of 
repeated head trauma but this was not relevant to the 
veteran's case.  The VA doctor noted that Alzheimer's disease 
has also been associated with prior head trauma but the link 
was even less clear than that for Parkinson's disease.  It 
was theorized that the patient with a genetic susceptibility 
to Alzheimer's disease may have a greater likelihood of 
developing Alzheimer's disease after trauma than those 
without a genetic predisposition.  

The Board finds that the June 2003 expert medical opinion to 
have great evidentiary weight.  The VA doctor, as a 
neurologist and Neurology Service Chief, is competent to 
render a medical opinion as to the likelihood that 
Parkinson's disease with dementia was caused by a gunshot 
wound to the right cheek and scalp.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  The VA doctor reviewed the 
veteran's medical records, including the service medical 
records and the veteran's medical records from the 1990's.  
The VA doctor provided a detailed medical opinion and gave 
reasons and bases for the medical conclusion.  The VA doctor 
pointed to the evidence of record and to medical research 
that supported the conclusion that it was unlikely that the 
Parkinson's disease with dementia was caused by the in-
service jaw and scalp injuries.  The VA doctor provided the 
most recent medical research on this issue and compared the 
specific facts of the veteran's case to the research study.  
In assessing such evidence, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

Thus, the Board places greater probative value on the June 
2003 expert medical opinion by the VA doctor which indicates 
that it is unlikely that the veteran's in-service scalp and 
jaw injuries caused or to any significant extent, contributed 
to the Parkinson's disease and subsequent dementia.   

It is not argued, nor is there any evidence, that Parkinson's 
disease or dementia was present in service, or manifested 
within the first year after service, such that service 
incurrence could be presumed under 38 C.F.R. § 3.309(a).

The appellant herself and her sister-in-law contend that the 
veteran's dementia was caused by the gunshot wounds in 
service.  Although the appellant and other lay persons are 
competent to provide an account of the veteran's symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no evidence of record that 
the appellant herself or her sister-in-law possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether the service-
connected scars due to gunshot wounds to the scalp and right 
cheek caused or contributed to the veteran's death.  See 
Espiritu, supra.  Thus, these statements are not competent 
evidence of a relationship between the cause of the veteran's 
death and the service-connected disabilities.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied


ORDER

The appellants' claim of entitlement to service connection 
for the cause of the veteran's death is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



